



EXHIBIT 10.1

 

AMENDMENT No. 3, dated as of January 28, 2008, to CONSULTING AGREEMENT dated as
of January 4, 2007, as amended by Amendment No. 1 dated January 24, 2007 and
Amendment No. 2 dated as of April 5, 2007 (collectively referred to as the
“Agreement”), by and between Lenox Group Inc., with principal offices at One
Village Place, 6436 City West Parkway, Eden Prairie, MN 55344 (“LGI” or the
“Company”) and CARL MARKS ADVISORY GROUP LLC, with principal offices at 900
Third Avenue, 33rd Floor, New York, NY 10022 (“CMAG” or “Consultant”).

 

Whereas, on January 14, 2008, the Company announced that it will explore
strategic alternatives to enhance shareholder value; and

 

Whereas, CMAG will continue to be retained to assist the Company in conducting
an orderly and comprehensive review of its strategic, financial and operational
alternatives as part of its obligations under the Agreement.

 

Now, Therefore, LGI and CMAG agree as follows:

 

1.

Compensation

 

Section 2(b) of Amendment No. 2 to the Consulting Agreement (captioned
“Compensation”) shall be amended as follows:

 

Success Fee for Sale or Merger of the Company.

 

(a)   Subject to the terms and conditions of the Agreement and this Amendment,
in the event the strategic alternative process announced by the Company on
January 14, 2008 results in the sale or merger of the entire Company at such
time in Fiscal 2008 that Consultant is actively retained by the Company,
Consultant will be eligible for a success fee to the extent there is a pool of
funds if the sale price or merger value of the Company exceeds transactional
share price levels to be defined at a future date by the Special Committee of
the Board of Directors of the Company overseeing the strategic alternative
process (the “Special Committee”). For the avoidance of doubt, it is agreed that
this fee will not be triggered if there is a sale or merger of a subsidiary,
affiliate or division of the Company, except that if the entire Company is sold
or merged within twelve (12) months after said subsidiary, affiliate or division
is sold or merged, then the sale or merger of said subsidiary, affiliate or
division will be deemed to be part of the sale or merger of the entire Company
for purposes of determining a success fee hereunder.

(b)   If a success fee becomes payable hereunder, it will be paid in one lump
sum in cash or securities (as may be determined by the Special Committee in the
event of a sale or merger in which securities are the form of consideration)
within 30 days after the occurrence of the event allowing for such fee.

 

2.

Continued Binding Effect of Agreement

 

Except as specifically modified in this Amendment No. 3, the Agreement as
heretofore amended shall continue in full force and effect and, as modified
herein, shall be binding in all respects on the parties hereto.

 

IN WITNESS WHEREOF the parties have executed and delivered this Amendment No. 3
as of the date first above written.

 

CARL MARKS ADVISORY GROUP LLC

 

LENOX GROUP INC.

By:   


/s/ Marc L. Pfefferle

 

By:   


/s/ Stewart M. Kasen

 

Marc. L. Pfefferle,

Partner

 

 

Stewart M. Kasen

Chairman of the Board

 

 


--------------------------------------------------------------------------------